The plaintiff in error, Shell Petroleum Corporation, a corporation, defendant below, appeals from a judgment of the district court of Payne county, Okla., based upon the verdict of a jury in favor of Dassie Blair et al., plaintiffs below and defendants in error herein. Other parties were also defendants in the trial court, but passed out of the matter either by rulings of the trial court or by verdict of the jury. The parties will be referred to as they appeared in the trial court.
The plaintiffs alleged that they were the owners of 80 acres of land in Payne county, Okla., and that this land owned by them was adjacent to a certain tank farm owned and operated by the defendant.
This tank farm of defendant was the same tank farm as the one involved in case No. 24688, Shell Pet. Corp. v. George Wilson et al., 178 Okla. 355, ___ P.2d ___, this day decided by this court.
The facts out of which the cause of action involved herein arose are the same as those involved in case No. 24688, supra. The cases were tried separately, but the material portions of the testimony in each case are identical. The trial of the case resulted in a verdict in favor of General Oil Salvage Company, a copartnership, which was also a party to case No. 24688, supra, and a judgment against the defendant, which was a defendant in case No. 24688, supra.
The propositions of law presented in this appeal by the defendant are the same as those presented in case No. 24688, supra, and it will serve no useful purpose to repeat herein what we said in that case.
Therefore, upon the authority of case No. 24688, supra, and our opinion therein, the judgment of the trial court in this case is reversed and the cause is remanded to the trial court.
RILEY, BUSBY, WELCH, PHELPS, CORN, and GIBSON, JJ., concur. McNEILL, C. J., and OSBORN, V. C. J., dissent.